763 So.2d 1086 (1999)
Ruth SILVERS, Appellant,
v.
WAL-MART STORES, INC., a Delaware corporation, Concord Village Condominium IX Association, Inc., a Florida corporation, and Atlantic Elevator Sales & Services, Inc., a Florida corporation, Appellees.
No. 99-2920.
District Court of Appeal of Florida, Fourth District.
October 27, 1999.
J. Scott Dunn of Sabghir & Associates, Tamarac, for appellant.
Jerome A. Pivnik of Pivnik & Nitsche, P.A., Miami, for appellee Atlantic Elevator Sales & Services, Inc.

ORDER DENYING MOTION TO DISMISS
PER CURIAM.
Appellant plaintiff filed this personal injury suit against two defendants as a result of two different accidents, a little more than one year apart, which combined to cause an injury which could not be apportioned. The trial court dismissed the claim against the defendant involved in the second accident without prejudice to plaintiff's refiling a separate suit. Plaintiff has appealed that order, and defendant has moved to dismiss on the ground that it is not an appealable order because it is without prejudice to filing a separate suit.
The fact that the dismissal is not with prejudice is not determinative of whether the order is final and therefore appealable. Smith v. St. Vil., 714 So.2d 603 (Fla. 4th DCA 1998). This order, *1087 which is a dismissal of the plaintiff's case against one party, is a final order, and is therefore appealable. Smith (reviewing by final appeal an order dismissing a complaint as to an insurer because the insurer was improperly joined as a party). The motion to dismiss is therefore denied.
GUNTHER, SHAHOOD and KLEIN, JJ., concur.